Advisory Action
Acknowledged is the applicant’s after-final response filed on December 8, 2021. Cancellation has been proposed to claims 6 and 17 to obviate the outstanding 112, first paragraph, rejections. The amendments have been entered to the record, and the 112 rejections are withdrawn. The other claims remain rejected over the same grounds elaborated in the August 10, 2021, Office letter.
In addition, the applicant contends that Matsuki’s CVD chamber cannot be “modified to accept Hashimoto’s showerhead section 72,” as these two references “are so different from each other” (p. 7). 
In response, the examiner does not intend to integrate any aspect of Hashimoto. Rather, the suggestion is that Matsuki’s electrode plate (3) can be formed integrally with its connecting sidewall, whereby Hashimoto simply demonstrates the plausibility and art-recognition of this proposed modification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716